

116 HRES 1147 IH: Expressing the sense of the House of Representatives regarding the importance of taking a feminist approach to all aspects of foreign policy, including foreign assistance and humanitarian response, trade, diplomacy, defense, immigration, funding, and accountability mechanisms.
U.S. House of Representatives
2020-09-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS2d SessionH. RES. 1147IN THE HOUSE OF REPRESENTATIVESSeptember 23, 2020Ms. Speier (for herself, Ms. Lee of California, Ms. Frankel, Ms. Schakowsky, Mr. McGovern, Mr. Blumenauer, Ms. Wild, Ms. Meng, Ms. Clarke of New York, Ms. Judy Chu of California, Ms. Norton, Mrs. Carolyn B. Maloney of New York, Ms. Omar, Mr. Cooper, Mr. Grijalva, Mr. Sherman, Ms. Houlahan, Ms. Velázquez, Ms. Haaland, Mr. Lowenthal, Mr. Welch, Ms. Sánchez, Mrs. Lowey, and Mr. Kennedy) submitted the following resolution; which was referred to the Committee on Foreign AffairsRESOLUTIONExpressing the sense of the House of Representatives regarding the importance of taking a feminist approach to all aspects of foreign policy, including foreign assistance and humanitarian response, trade, diplomacy, defense, immigration, funding, and accountability mechanisms.Whereas a feminist approach to public policy requires meaningful analysis of and proactive challenges to patriarchal power structures and inequalities based on intersecting systems of oppression, including discrimination on the basis of race, age, language, socioeconomic status, physical or mental ability, gender identity or expression, sexual orientation, indigenous identity, religion, ethnicity, citizenship, and nationality or migrant status;Whereas foreign policy reflects how a government defines and prioritizes peace and security, structures international trade, provides humanitarian aid and development assistance, and works with other nations and nonstate actors;Whereas feminist foreign policy is the policy of a state that defines its interactions with other states, as well as movements and other nonstate actors, in a manner that—(1)prioritizes peace, gender equality, and environmental integrity;(2)enshrines, promotes, and protects the human rights of all;(3)seeks to disrupt colonial, racist, patriarchal, and male-dominated power structures; and(4)allocates significant resources, including research, to achieve that vision;Whereas feminist foreign policy is coherent in its approach across its levers of influence, anchored by the exercise of those values at home and cocreated with feminist activists, organizations, movements, and stakeholders, at home and abroad;Whereas women’s rights are human rights, and foreign policy in the United States should be representative, inclusive, responsive, and accountable to stakeholders, and should take an intersectional approach, utilizing a power-based analysis that reveals, acknowledges, and seeks to correct for inequalities;Whereas feminist foreign policy includes a focus on key thematic priorities of bodily autonomy, peace, environmental integrity, and justice, which are often left behind in foreign policy development and discourse;Whereas even though women and girls make up approximately half of the world’s population, they face considerable disparities relative to men and boys in their access to rights, resources, and agency around the world, and—(1)as of 2019, women had just three-fourths of the legal rights that men had on average;(2)the World Economic Forum’s Global Gender Gap report for 2020 estimates that at the current rate of change, it will take 99.5 years for there to be gender parity across the four dimensions it examines: health and survival, economic participation and opportunity, educational attainment, and political empowerment;(3)in 2019, around the world women held only 25.2 percent of parliamentary seats and 21.2 percent of ministerial positions;(4)approximately 35 percent of women globally have experienced gender-based violence, which increases in crisis settings resulting in some settings having over 70 percent of women experiencing gender-based violence;(5)in 2019, only 4.7 percent of military contingents and 10.8 percent of uniformed police units in United Nations peacekeeping missions were women;(6)in low- and middle-income countries, 218,000,000 women have an unmet need for family planning services and supplies;(7)women face more constraints than men do in accessing foreign markets;(8)immigration law itself tends to marginalize women, relying on outmoded models of family, migration patterns, and economic mobility that often fail to account for the reality of women’s lives when migrating;(9)women and girls face increased risks in crisis; and(10)women provide over 43 percent of the agricultural labor in low- and middle-income countries, yet comprise more than 60 percent of the world’s chronically hungry people;Whereas in a world in which there is gender equality and women can fully participate in all spheres of life—(1)global gross domestic product could increase by $28,000,000,000,000 over 10 years;(2)the number of hungry people could be reduced by 100 to 150 million if women had equal access to agricultural resources; and(3)peace agreements are 35 percent more likely to last over 15 years when women are an integral part of peace processes;Whereas as foreign assistance by the United States helps tens of millions of people each year, often providing lifesaving aid while only accounting for about 1 percent of the United States Federal budget, a smaller amount supports gender equality, and—(1)about 2 percent of assistance in 2018 was reported as specifically for gender equality programs;(2)only about 16 percent of assistance in 2018 was reported as including key components to address gender equality issues within projects that have a primary focus other than gender equality across all sectors; and(3)an even smaller amount of aid funding finds its way to local, women-led and feminist organizations and grassroots gender equality movements, and in 2018, the United States only disbursed $4,400,000 to women’s rights organizations and institutions and in the past 10 years has not disbursed more than $10,000,000 in a year;Whereas a feminist foreign assistance policy in the United States would promote gender equality and focus on the experience of women and people who experience multiple and intersecting forms of discrimination, such as gender-based violence, lack of access to sexual and reproductive health, lack of access to education, and the burden of unpaid care responsibilities;Whereas the impacts of COVID–19 highlight the need to take a feminist approach to foreign policy with many impacts likely to disproportionately affect women and girls, including—(1)UNESCO estimates that over 91 percent of students and 99 percent of teachers have been affected by COVID–19 school closures, and that approximately 1,000,000,000 students will have their learning disrupted during the 2020–2021 academic year, which could include more than 550,000,000 girls;(2)COVID–19 will disrupt efforts to end child marriage, potentially resulting in an additional 13,000,000 child marriages taking place between 2020 and 2030 that could otherwise have been averted;(3)over 48,000,000 additional women will have an unmet need for modern contraceptives, and over 15,000,000 additional unintended pregnancies in low- and middle-income countries are expected to occur as a result of the COVID–19 pandemic;(4)decision-making bodies established specifically for COVID–19 do not reflect a gender balance, such as the Coronavirus Task Force, appointed by President Trump, which is comprised of mostly men;(5)an additional 15,000,000 cases of gender-based violence are expected to occur for every 3 months the lockdown continues;(6)due to the disruption of programs to prevent female genital mutilation in response to COVID–19, 2,000,000 female genital mutilation cases may occur over the next decade that could have been averted; and(7)of the 740,000,000 women working in the informal economy, 42 percent are in high-risk sectors that are most likely to result in job loss or reductions in hours worked as a result of COVID–19, and stay at home orders, compounded by limited access to social protection support, including health care, income, food support, and maternity protection, worsen impacts for women;Whereas, in 2020, over 70,000,000 people are displaced from their homes due to violence, disaster, conflict, and persecution, more than 165,000,000 people are in need of humanitarian assistance, and tools to center women, girls, and people of all gender identities in humanitarian responses, such as the Inter-Agency Standing Committee Gender Handbook for Humanitarian Action, should be used to respond;Whereas trade is a necessary and vital component of a nation’s economic success and growth and a key part of its engagement with other nations;Whereas, in 2019, United States exports and imports of goods totaled $1,600,000,000,000 and $2,500,000,000,000, respectively;Whereas a feminist trade policy would promote women’s rights and equitable and dignified labor practices throughout the value chain, as well as reduce and mitigate the harmful impacts of climate change associated with trade;Whereas feminist diplomacy fosters increased collaboration and cooperation among state and nonstate actors, including championing equality and supporting the institutions and mechanisms that facilitate cooperation, nonmilitary conflict resolution, and peaceful competition, and that mitigate the effects of climate change;Whereas defense efforts support the goal of a more peaceful, equitable, and healthy planet, with peace as the ultimate aim of defense, and a military policy that prevents and responds to gender-based violence in conflict and meaningfully includes women and those who face discrimination in security forces, peace negotiations, and postconflict rebuilding;Whereas migration remains a global and growing phenomenon; the number of international migrants reached an estimated 275,000,000 persons in 2019; women constitute nearly half of global migrant flows; the United States is the leading country of destination, hosting 44,800,000 foreign born people, including 22,600,000 naturalized citizens; and a feminist approach to immigration would integrate an analysis of the impact of immigration policy on women, children, people of all gender identities, and indigenous people; andWhereas strong transparency and accountability are critical to ensuring that promises to advance a feminist approach are honored through full funding and include the development of participatory approaches to policy formulation and implementation, the setting and reaching of specific, time-bound and measurable goals that do no harm and are desired by and beneficial to those impacted, and transparent reporting on the progress toward goals: Now, therefore, be itThat the House of Representatives—(1)supports the goals of a feminist foreign policy;(2)recognizes that a whole of government effort that ensures coherence of a feminist approach across all streams of foreign policy is necessary to achieve those goals, and must include—(A)high-level leadership with a mandate to design and implement a feminist foreign policy with clearly articulated objectives;(B)commitment to gender parity, diversity, equity, and inclusion, both internally among leadership and staff and externally, cocreated with feminist civil society groups and other stakeholders outside of government;(C)the adoption of a zero-tolerance policy on gender-based violence and workplace harassment, immediately eliminating policies that allow abusers to move from one post to another once accused without facing consequences related to their employment or promotion;(D)training and capacity-building to ensure robust implementation;(E)gender analysis underlying all aspects of foreign policy;(F)adequate resourcing to ensure all of the above; and(G)regular and public reporting on efforts and outcomes; and(3)commits to work with feminist civil society groups and other stakeholders inside and outside of government to advance a more feminist foreign policy in the United States.